Citation Nr: 1108788	
Decision Date: 03/04/11    Archive Date: 03/17/11

DOCKET NO.  09-10 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUE

Entitlement to a higher initial disability rating for low back strain, evaluated as 10 percent disabling from September 26, 2007 through June 6, 2010 and as 20 percent disabling from June 7, 2010.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. B. Yantz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1987 to August 1989 and from July 2006 to September 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire.

In April 2010, the Board remanded this case to the RO via the Appeals Management Center (AMC) in Washington, DC for further evidentiary development.  The requested development was completed, and the remand orders were substantially complied with.  In an October 2010 rating decision, the AMC increased the rating for the Veteran's service-connected low back strain to 20 percent, effective June 7, 2010.  However, as that grant did not represent a total grant of benefits sought on appeal, the claim for increase remains before the Board, and the case has now been returned to the Board for further appellate action.  AB v. Brown, 6 Vet. App. 35 (1993).


FINDINGS OF FACT

1.  From September 26, 2007 through June 6, 2010, the competent evidence of record demonstrates that the Veteran's low back strain was characterized by pain, with forward flexion limited to 90 degrees at worst and combined range of motion limited to 235 degrees at worst, and was not productive of muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  In addition, during that period, there is no clinical evidence that the Veteran's low back strain resulted in any incapacitating episodes requiring bed rest prescribed by a physician, or any objective neurological disabilities.

2.  From June 7, 2010, the competent evidence of record demonstrates that the Veteran's low back strain has been characterized by pain, with forward flexion limited to 35 degrees at worst.  In addition, during this period, there is no clinical evidence that the Veteran's low back strain has resulted in any incapacitating episodes requiring bed rest prescribed by a physician, or any objective neurological disabilities.


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 10 percent from September 26, 2007 through June 6, 2010, and in excess of 20 percent from June 7, 2010, for low back strain have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

The notice requirements of the VCAA require VA to notify the Veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2010).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In this case, preadjudication VCAA notice was provided in an October 2007 letter, which advised the Veteran of what information and evidence is needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by him and what information and evidence will be obtained by VA.  This letter also advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  A May 2010 letter asked the Veteran to provide additional information and evidence regarding his claim.  The claim was last adjudicated in October 2010.

In any event, the Veteran's claim for a higher rating arises from the initial grant of service connection for low back strain.  In Dingess, the Court held that in cases in which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to 
serve has been fulfilled.  Dingess, 19 Vet. App. at 490-91; see also 38 C.F.R. § 3.159(b)(3)(i) (2010).  Thus, because the notice that was provided before service connection was granted was sufficient, VA's duty to notify in this case has been satisfied.  See generally Turk v. Peake, 21 Vet. App. 565 (2008) (where a party appeals from an original assignment of a disability rating, the claim is classified as an original claim, rather than as one for an increased rating); see also Shipwash v. Brown, 8 Vet. App. 218, 225 (1995); see also Fenderson v. West, 12 Vet. App. 119 (1999) (establishing that initial appeals of a disability rating for a service-connected disability fall under the category of "original claims").

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, service personnel records, VA treatment records and examination reports, and private treatment records.

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by providing evidence and argument.  Moreover, he described his symptomatology and its impact on his functioning to VA examiners.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, 353 F.3d at 1374; Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2010); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2010); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2010); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2010).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the claimant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2010); see also 38 C.F.R. §§ 4.45, 4.59 (2010).

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran contends that he is entitled to a higher initial disability rating for low back strain.  Such disability has been rated under 38 C.F.R. § 4.71a, Diagnostic Code 5237, as 10 percent disabling from September 26, 2007 through June 6, 2010 and as 20 percent disabling from June 7, 2010.

The General Rating Formula for Diseases and Injuries of the Spine provides that, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply.  A 10 percent evaluation requires evidence of forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent evaluation requires evidence of forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation requires evidence of forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, Diagnostic Code 5237 (2010).  Any associated objective neurologic abnormalities should be evaluated separately, under an appropriate diagnostic code.  Id. at Note 1.

Turning to the evidence, a September 2007 VA treatment record noted that the Veteran had full active range of motion of his low back, with pain mildly exacerbated by certain movements.

The Veteran underwent a VA general medical examination in November 2007.  On that occasion, he complained of chronic lumbar pain and soreness.  It was noted that he was currently using no medication for treatment.  The Veteran denied any numbness, tingling, bowel or bladder complaints, or erectile dysfunction.  It was noted that he had no history of unsteady gait or falling, and he used no assistive devices.  He also denied any incapacitating flares.  The Veteran's posture was described as erect with a non-antalgic gait.  Examination of his thoracolumbar spine revealed excellent tone and bulk of the musculature and no tenderness of the paraspinal muscles with the exception of mild tenderness of the left upper lumbar spine paraspinal muscle.  The vertebral column had excellent alignment with normal curvature, with the exception of a mildly flattened lumbar curvature.

At this November 2007 examination, range of motion of the thoracolumbar spine measured 90 degrees of forward flexion (with pain occurring from 70 degrees), 25 degrees of extension (with pain at the onset and throughout), 30 degrees of bilateral flexion (with pain occurring from 15 degrees), and 30 degrees of bilateral rotation (with pain at the extremes), for a combined range of motion of 235 degrees.  It was noted that range of motion was performed to active, passive, and against strong resistance, and that range of motion was not additionally limited by pain, fatigue, weakness, incoordination, or lack of endurance after three repetitions.  A neurologic examination revealed deep tendon reflexes at 1+ throughout; however, such neurologic testing also revealed normal motor results and normal sensory results in all extremities, and straight leg raising was negative bilaterally.  The Veteran was diagnosed with low back strain.  It was noted that VA X-rays of his lumbosacral spine in September 2007 had been negative.

VA treatment records dating from May 2008 through May 2009 documented the Veteran's complaints of low back pain with occasional radiation to his left groin or buttock, but with no other neurological symptoms.  All neurologic testing documented in these VA treatment records yielded normal results, with the exception of 1+ knee jerk and ankle jerk reflexes shown in July 2008.  It was noted throughout these VA treatment records that the Veteran had begun taking pain medication daily for his low back.  In May 2008, an MRI of his lumbar spine showed degenerative changes.  In July 2008, it was noted that his lateral bending and lateral rotation were decreased secondary to low back pain, but he showed no gait problems, radicular pain, or evidence of scoliosis.  One day later in July 2008, X-rays of his lumbosacral spine showed degenerative changes.  In August 2008, it was noted that he had an antalgic gait and mild restriction of range of motion of the lumbar spine on lateral flexion to the left and rotation to the left.

In December 2008, the Veteran presented to a private emergency room with complaints of a significant amount of low back pain after putting down a box that he had been carrying.  Examination revealed moderate to severe difficulty with ambulation secondary to low back pain, but no focal neurologic deficits or neurological abnormalities were shown.  An accompanying MRI revealed disc bulge and stenosis at multiple levels of the lumbar spine.  Thereafter, during VA treatment in December 2008 and January 2009, he requested to remain on light duty for his work as a corrections officer.  In March 2010, a VA treatment record noted that his radicular left groin pain had resolved.

Pursuant to the Board's April 2010 remand, the Veteran underwent a VA spine examination on June 7, 2010.  On that occasion, he complained of moderate, constant, daily low back pain which radiated to the right or left flank, with shooting pain on two occasions to the buttock.  It was noted that he took medication daily for pain.  The Veteran reported altered sensation to his bilateral lower extremities, noting that he lies down and this is resolved when he wakes up, but he denied any other neurological symptoms such as numbness, fecal incontinence, urinary incontinence/urgency/frequency, and erectile dysfunction.  It was noted that he used no assistive devices.  The Veteran reported having severe flare-ups of low back pain every five to six months for two to four weeks.  He estimated that the functional impairment during such flare-ups was severe, with 75 percent limitation of baseline motion and function due to pain.  However, it was noted that he did not have any incapacitating episodes of spine disease.  The Veteran had an antalgic gait.  Examination of his thoracolumbar spine revealed bilateral guarding, pain with motion, and tenderness of the thoracic sacrospinalis, but such symptoms were noted as not severe enough to be responsible for abnormal gait.  There were no abnormal spinal curvatures or ankylosis.  It was noted the Veteran had an accident while riding his ATV on April 28, 2010, requiring stitches to his face.  The Veteran also reported losing two weeks of over the last 12 months, with one week being due to his back, and also being on light duty.

At this June 2010 examination, range of motion of the thoracolumbar spine measured 45 degrees of forward flexion (with pain beginning at 20 degrees), 15 degrees of extension (with pain beginning at 1 degree), 15 degrees of left lateral flexion (with pain beginning at 1 degree), 10 degrees of right lateral flexion (with pain beginning at 1 degree), 10 degrees of left rotation (with pain beginning at 1 degree), and 10 degrees of right rotation (with pain beginning at 5 degrees), for a combined range of motion of 105 degrees.  The Veteran demonstrated pain on active range of motion by report, grimace, and catch/recoil.  It was noted that after three repetitions, range of motion was additionally limited by pain, to 35 degrees of flexion, 10 degrees of extension, and 10 degrees of left lateral flexion.  A neurologic examination revealed 1+ abdominal and ankle jerk reflexes bilaterally, a 1+ right knee jerk reflex and 0 (absent) left knee jerk reflex, and a positive Lasègue's sign bilaterally.  However, such neurologic testing also revealed normal motor results and normal sensory results in all extremities.  The Veteran was diagnosed with degenerative disc disease of the lumbar spine associated with service-connected low back strain.  The examiner reiterated that the Veteran had had no incapacitating episodes in the past 12 months.

Eight days later in June 2010, a VA treatment record noted that neurologic testing revealed entirely normal motor, reflex, and sensory evaluations.  Musculoskeletal evaluation revealed normal range of motion of the spine and normal strength.  His gait was normal and he was able to tandem and heel walk without difficulty.

Having carefully considered the Veteran's contentions in light of the evidence of record and the applicable law, the Board finds that the Veteran's low back strain is appropriately evaluated as 10 percent disabling from September 26, 2007 through June 6, 2010, and as 20 percent disabling from June 7, 2010.

For the period from September 26, 2007 through June 6, 2010, the objective findings of record do not reflect evidence of forward flexion of the thoracolumbar spine to 60 degrees or less; combined range of motion of the thoracolumbar spine to 120 degrees or less; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, Diagnostic Code 5237 (2010).  The evidence also shows the Veteran denying incapacitating episodes requiring bed rest prescribed by a physician, and there is no clinical evidence establishing such.  Thus, evaluation pursuant to Diagnostic Code 5243 based on incapacitating episodes is not warranted.  See 38 C.F.R. § 4.71a.

In addition, during this period, the Veteran's forward flexion of the thoracolumbar spine was shown to be 90 degrees at worst, and his combined range of motion was shown to be 235 degrees at worst.  The VA examiner noted the range of motion was not additionally limited by pain, fatigue, weakness, incoordination, or lack of endurance after three repetitions.  Thus, even considering the Veteran's subjective complaints of pain, the medical evidence of record does not support any additional limitation of motion in response to repetitive motion that would support an evaluation in excess of the 10 percent assigned for this period.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2010); see also 38 C.F.R. §§ 4.45, 4.59 (2010).

With regard to Note (1) of the General Rating Formula for Diseases and Injuries of the Spine, the Board acknowledges that neurologic testing at the Veteran's November 2007 VA examination revealed deep tendon reflexes at 1+ throughout.  However, such neurologic testing also revealed normal motor results and normal sensory results in all extremities, and straight leg raising was negative bilaterally.  The Board also acknowledges the Veteran's complaints of occasional radiating pain to his left groin or buttock in VA treatment records dating from May 2008 through May 2009.  However, all neurologic testing documented in these VA treatment records yielded normal results, with the exception of 1+ knee jerk and ankle jerk reflexes shown in July 2008.  Furthermore, in March 2010, a VA treatment record noted that his radicular left groin pain had resolved.  Therefore, the Board finds that the medical evidence of record fails to show that the Veteran's lumbar spine disability was productive of any objective neurological disabilities during the period from September 26, 2007 through June 6, 2010.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1) (2010).

For the period beginning on June 7, 2010, the objective findings of record reflect forward flexion of the thoracolumbar spine limited to 35 degrees at worst.  38 C.F.R. § 4.71a, Diagnostic Code 5237 (2010).  Specifically, the Veteran's forward flexion of the thoracolumbar spine was shown to be 35 degrees at worst when considering limitation due to pain and repetitive motion.  The Board acknowledges the Veteran reported pain beginning at 20 degrees; however, his motion was not limited to that point.  Rather, his motion was limited to 45 degrees, with further limitation to 35 degrees following repetition.  Moreover, only 8 days later, an outpatient treatment report reflected normal range of motion of the thoracolumbar spine and a normal gait.  Thus, upon consideration of the evidence as a whole, the preponderance of the evidence does not reflect that the Veteran's lumbosacral strain results in motion limited to 30 degrees or less.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2010); see also 38 C.F.R. §§ 4.45, 4.59 (2010).

With regard to Note (1) of the General Rating Formula for Diseases and Injuries of the Spine, the Board acknowledges the Veteran's complaints at his June 7, 2010 VA examination of radiating pain to his right or left flank and buttock, as well as his report of altered sensation to his bilateral lower extremities which resolved upon waking up.  The Board also acknowledges that neurologic testing at this examination revealed 1+ abdominal and ankle jerk reflexes bilaterally, a 1+ right knee jerk reflex and 0 (absent) left knee jerk reflex, and a positive Lasègue's sign bilaterally.  However, such neurologic testing also revealed normal motor results and normal sensory results in all extremities.  Furthermore, VA neurologic testing eight days later in June 2010 revealed entirely normal motor, reflex, and sensory evaluations.  Therefore, the Board finds that the medical evidence of record fails to show that the Veteran's lumbar spine disability has been productive of any objective neurological disabilities during the period beginning on June 7, 2010.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1) (2010).

In addition, the evidence shows the Veteran denying incapacitating episodes requiring bed rest prescribed by a physician, and there is no clinical evidence establishing such.  Thus, evaluation pursuant to Diagnostic Code 5243 based on incapacitating episodes is not warranted.  See 38 C.F.R. § 4.71a.

In summary, the Board concludes that the medical findings on examinations are of greater probative value than the Veteran's allegations regarding the severity of his low back strain.  The symptomatology noted in the medical and lay evidence has been adequately addressed by the 10 percent evaluation already assigned from September 26, 2007 through June 6, 2010, and by the 20 percent evaluation already assigned from June 7, 2010, and do not more nearly approximate the criteria for a higher evaluation during either of those periods.  See 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2010); see Fenderson v. West, 12 Vet. App. 119 (1999).

The Board has also considered whether the Veteran's lumbar spine disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extraschedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2010); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for higher ratings for additional or more severe symptomatology than is shown by the evidence.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).

In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).





	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to a higher initial disability rating for low back strain, evaluated as 10 percent disabling from September 26, 2007 through June 6, 2010 and as 20 percent disabling from June 7, 2010, is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


